WAHL, Justice.
This is an extradition proceeding. In response to a petition by the governor of Wisconsin, the governor of this state has issued a rendition warrant for the surrender of petitioner to Wisconsin authorities for trial on a felony charge that he burglarized a dwelling in Polk County, Wisconsin, on or about April 17, 1981. This appeal is from an order of the district court denying habeas corpus. The issue on appeal is whether the record compels the conclusion that the petitioner met his burden of proving his absence from Wisconsin at the time of the burglary. Cases bearing on the issue raised include Michigan v. Doran, 439 U.S. 282, 99 S.Ct. 530, 58 L.Ed.2d 521 (1978); State ex rel. Wagner v. Hedman, 292 Minn. 358, 195 N.W.2d 420 (1972); State v. Limberg, 274 Minn. 31, 142 N.W.2d 563 (1966); State ex rel. Gegenfurtner v. Granquist, 271 Minn. 207, 135 N.W.2d 447 (1965). Our examination of these cases and of the record satisfies us that the district court properly denied habe-as corpus.
Affirmed.